ON REHEARING.
A rehearing in this case having been had by the court EnBanc, while the court is still of the opinion that the bonds in controversy are negotiable instruments by reason of the fact that they comply with the requirements of the negotiable instrument act, yet it is now of the opinion that some of the language contained in the Department opinion, reported *Page 244 
in 138 Wn. 517, 244 P. 690, should be modified so as to conform to the decision of this court in Manker v. AmericanSavings Bank  Trust Co., 131 Wn. 430, 230 P. 406. In theManker case, it was held that, in order for an instrument to be negotiable, it must conform to the requirements of negotiability laid down in the uniform negotiable instrument act of this state, and that an instrument which does not so conform is non-negotiable in every sense. In other words, that there are no two standards of negotiability; that an instrument is negotiable for all purposes or non-negotiable for all purposes, dependent upon whether it measures up to the requirements of the act. Prior decisions of this court were referred to in the Manker case and, in effect, reversed in so far as they might indicate the adoption of the theory that there are two standards of negotiability; and in so far as the Department opinion in this case inferentially revived that theory, that language is now withdrawn from the opinion.
The fact that instruments may be payable to bearer and issued for the purpose of passing from hand to hand does not create them negotiable instruments, any more than other forms of personal property, which are transferable by delivery, by reason only of that fact can be said to be negotiable.
Judgment reversed.